DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “132” movable member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 9, 15, and 19 are objected to because of the following informalities:
Claim 1, line 10: insert --and-- after “the rear portion”,
Claim 2, line 2: delete “direction” and insert --directional--,
Claim 9, line 1: insert --at least one-- after “wherein the” for consistency with the previous recitation of at least one lower side lateral guide,
Claim 15, line 16: insert --and-- after “rear portion” and line 26: delete “direction” and insert --directional--,

Claim 19, line 1: insert --at least one-- before “lower side lateral guide” for consistency with the previous recitation of at least one lower side lateral guide in claim 18. 
 Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: pg.9, “steal lacing” should be revised to disclose “steel lacing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 15-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites “wherein at least a portion of the side straps are tightened…”. It’s not clear what “the side straps” are referring to because claim 1 recites “the first side upper strap and the second side upper strap each comprises…an elongated flexible member” and “the first side lower strap and the second side lower strap each comprises..an elongated flexible member”. If claim 13 is intended to refer to both the upper straps and the lower straps, the claim should be amended to recite “wherein at least a portion of the first side and second side upper straps and the first side and second side lower straps are tightened..”.  
Claim 15, line 26 recites “the lacing”. There is no antecedent for “the lacing” in that claim 15 previously recites “an integral length of lace”. Is “the lacing” intended as “the integral length of lace”? Claims 16-19 also recite “the lacing” which lacks antecedent basis and requires clarification. 
Similarly, claim 20 recites “each lace segment collectively forms an integral length of lace having a first end and second end….”; however, line 21 recites “the lace”, for which there is no claim antecedent. Is “the lace” intended as “the integral length of lace” because the integral length of lace is previously disclosed as having a first end and a second end? Line 26 recites “the lacing” which lacks claim antecedent. Line 29 recites “the adjustment device” which lacks claim antecedent. 

Allowable Subject Matter
There is no prior art applied to the claims at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732